                 Case 3:20-cr-02208-CAB Document 48 Filed 06/11/21 PageID.101 Page 1 of 5
i

    AO 245B (CASO Rev. 1/ 19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT                                             JUN 11 2021
                                               SOUTHERN DISTRICT OF CALIFORNIA
                 UNITED STA TES OF AMERICA                             JUDGMENT IN A CRI
                                     V.                                (For Offenses Committed On or

               DAY ANA DESIREE MENJIVAR ( 1)                              Case Number:         20CR2208-CAB

                                                                       DA YID L. BAKER
                                                                       Defendant' s Attorney
    USM Number                       95821298

    • -
    THE DEFENDANT:
    IZl pleaded guilty to count(s)          ONE (1) OF THE ONE-COUNT INFORMATION

    D     was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
    Title & Section                       Nature of Offense                                                            Number(s)
    21 USC 952, 960                       IMPORTATION OF METHAMPHETAMINE                                                     1




        The defendant is sentenced as provided in pages 2 through
                                                                      - - -5- - - of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D     The defendant has been found not guilty on count(s)

    D     Count(s)                                                is         dismissed on the motion of the United States.

          Assessment : $100.00
    [Zl   Pursuant to the motion of the United States under 18 USC 3573 , the special assessment provided for un er 18 USC 3013 is
          waived and remitted as uncollectible.
    D     JVTA Assessment*:$
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZl   No fine                D Forfeiture pursuant to order filed                                            , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines , restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.




                                                                        HON. Cathy Ann Bencivenga
                                                                       UNITED STATES DISTRICT JU GE
           Case 3:20-cr-02208-CAB Document 48 Filed 06/11/21 PageID.102 Page 2 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                DAY ANA DESIREE MENJIVAR ( 1)                                            Judgment - Page 2 of 5
CASE NUMBER:              20CR2208-CAB

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 13 MONTHS AND ONE (I) DAY.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.               on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by          e Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   - - - -- - - -- - - -
                                          , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MAR HAL



                                                                                                       20CR2208-CAB
                Case 3:20-cr-02208-CAB Document 48 Filed 06/11/21 PageID.103 Page 3 of 5
     AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               DAY ANA DESIREE MENJIVAR ( 1)                                               Judgment - Page 3 of 5
     CASE NUMBER:             20CR2208-CAB

                                                  SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
THREE (3) YEARS.

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal , state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence of restitution. (check if applicable)
5.    IZ!The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender egistration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offen . e. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                              20CR2208-CAB
                   Case 3:20-cr-02208-CAB Document 48 Filed 06/11/21 PageID.104 Page 4 of 5
i'


      AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

      DEFENDANT:                  DAY ANA DESIREE MENJIVAR (I)                                                            Judgment - Page 4 of 5
      CASE NUMBER:                20CR2208-CAB

                                          STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant ' s supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
     court about, and bring about improvements in the defendant's conduct and condition.

     I. The defendant must report to the probation office in the federal judicial district where they are authorized to re ide within 72
        hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a dif(erent probation
        office or within a different time frame.

     2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instructed .

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4 . The defendant must answer truthfully the questions asked by their probation officer.

     5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
        anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
        probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
        unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
        expected change.

     6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the d fondant must
        permit the probation officer to take any items prohibited by the conditions of their supervision that he or she o serves in plain
        view .

     7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the pro ation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to hange where the
        defendant works or anything about their work (such as their position or their job responsibilities), the defenda t must notify the
        probation officer at least IO days before the change. If notifying the probation officer at least IO days in advan e is not possible
        due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecomi g aware of a
        change or expected change.

     8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. !ft e defendant
        knows someone has been convicted of a felony, they must not knowingly communicate or interact with that p rson without
        first getting the permission of the probation officer.

     9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probatioi officer within 72 hours .

     I 0. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangero s weapon (i.e. ,
          anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to ano er person such
          as nunchakus or tasers).

     11 . The defendant must not act or make any agreement with a law enforcement agency to act as a confidential hu an source or
          informant wit!10ut first getting the permission of the court.

     12. If the probation officer determines the defendant pose~ a risk to another person (including an organization), th probation
         officer may require the defendant to notify the person about the risk and the defendant must comply with that struction.
         The probation officer may contact the person and confirm that the defendant notified the person about the risk

     13. The defendant must follow the instructions of the probation officer related to the conditions of supervision .



                                                                                                                              20CR2208-CAB
,.             Case 3:20-cr-02208-CAB Document 48 Filed 06/11/21 PageID.105 Page 5 of 5
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:            DAY ANA DESIREE MENJIVAR (I)                                            Judgment - Page 5 of 5
     CASE NUMBER:          20CR2208-CAB

                                    SPECIAL CONDITIONS OF SUPERVISION


     1.     Not enter or reside in the Republic of Mexico without permission of the court or p obation officer and
            comply with both United States and Mexican immigration laws.

     2.     Report all vehicles owned or operated, or in which you have an interest, to the probat on officer.

     3.     Submit your person, property, house, residence, vehicle, papers, [computers (as defin din 18 U.S.C. Sec.
            1030(e)(l)), other electronic communications or data storage devices or media,] o I office, to a search
            conducted by a United States Probation Officer. Failure to submit to a search may be grounds for
            revocation of release. The officer must warn any other occupants that the premise . may be subject to
            searches pursuant to this condition. An officer may conduct a search pursuant to this ondition only when
            reasonable suspicion exists that the offender has violated a condition of his supervisi n and that the areas
            to be searched contain evidence of this violation. Any search must be conducted at a easonable time and
            in a reasonable manner.



     II




                                                                                                      20CR2208-CAB
